Case 8:18-cv-00136-TPB-AEP Document 56 Filed 07/24/19 Page 1 of 4 PageID 1811




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   BONNIE BROWN and
   JAMES BROWN,

                          Plaintiff,

   v.                                                          Case No.: 8:18-cv-00136-TPB-AEP


   OCWEN LOAN SERVICING, LLC,

                     Defendant.
   ___________________________________/

           JOINT MOTION TO CONTINUE TRIAL AND PRETRIAL DEADLINES
                   FOR A DATE AFTER ENTRY OF AN ORDER ON
             THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT

             COMES NOW Plaintiff and Defendant, by and through their respective undersigned

   counsels, respectfully request that this Court amend the March 28, 2018 Case Management &

   Scheduling Order [DE 17] to remove this case from the October trial docket, and continue

   the Final Pretrial Conference currently scheduled for September 17, 2019 until after the

   Court enters an Order on the Parties’ Cross-Motions for Summary Judgment. In support of

   this motion, the parties states as follows:

             1.    The Joint Final Pretrial Conference is currently scheduled for September 17,

   2019.

             2.    On May 1, 2019, the Parties each filed Motions for Summary Judgment [DE

   39-42].

             3.    The Parties’ Motions for Summary Judgment were fully briefed as of June 17,

   2019.


                                                 Page 1 of 4
Case 8:18-cv-00136-TPB-AEP Document 56 Filed 07/24/19 Page 2 of 4 PageID 1812




           4.      On July 18, 2019, this case was transferred to Honorable Judge Thomas P.

   Barber [DE 55].

           5.      The parties believe that the Court’s ruling on the Motions for Summary

   Judgment will fundamentally affect the parties’ relative positions in this case, substantially

   impacting the parties’ settlement posture, the form and substance of the Pretrial Statements,

   proposed Jury Instructions, Voir Dire Questions, Witness Lists and Exhibit Lists.

           6.      Furthermore, the current scheduling order requires the parties to complete the

   Joint Pre-Trial Statement by September 10, 2019, likely while the Motions for Summary

   Judgment are still pending. If the parties prepare this Joint Pre-Trial Statement before an

   order on the Motions for Summary Judgment is entered, it likely will include issues that will

   be decided through disposition of the parties’ Motions for Summary Judgment and will not

   be material issues at the time of trial.

           7.      The Court’s Order on the Parties’ respective summary judgment motions will

   also materially impact which motions in limine, if any, are to be made, the length of trial, the

   witnesses to be called at trial, the evidence to be presented at trial, as well as inform the

   Parties’ decisions regarding whether any evidentiary materials must be sealed or protected

   from public disclosure.

           8.      Finally, the Court’s anticipated Order on the Motions for Summary Judgment

   also may have a profound effect on the possibility of settlement of this case. While the

   Parties have thus far been unable to reach a settlement of this matter, the outcome of the

   outstanding Motions may result in a reevaluation of the parties’ respective settlement

   positions.



                                              Page 2 of 4
Case 8:18-cv-00136-TPB-AEP Document 56 Filed 07/24/19 Page 3 of 4 PageID 1813




          9.     The Parties therefore respectfully request that the Court amend the March 28,

   2019 Case Management & Scheduling Order [DE 17] to remove this case from the October

   trial calendar and continue the September 17, 2019 Pre-Trial Conference until such time as

   the respective Motions for Summary Judgment [DE 39-42] are resolved.

          10.    Neither party will be prejudiced by the rescheduling of the Final Pretrial

   Conference and there are no unresolved discovery disputes. Granting this motion will allow

   the Court and the undersigned to make more efficient use of their time.

          WHEREFORE the parties hereby jointly request that this Honorable Court grant this

   joint motion and remove this case from the October trial docket, continue the Pretrial

   Conference currently scheduled for September 17, 2019, and reschedule the same for a date

   after the Parties respective Motions for Summary Judgment can be resolved.


   Respectfully submitted this 24th day of July 2019, by:



   s/ Kimberly H. Wochholz     .                               s/ Aliza Malouf
   Kimberly H. Wochholz                                        Aliza Malouf
   Fla. Bar No. 0092159                                        Florida Bar No. 1010546
   The Consumer Rights Law Group, PLLC                         Hunton Andrews Kurth LLP
   3104 W. Waters Avenue, Suite 200                            1445 Ross Avenue, Suite 3700
   Tampa, Florida 33614-2877                                   Dallas, Texas 75202
   Tel: (813) 435-5055 ext 101                                 (214) 979-8229
   Fax: (866) 535-7199                                         amalouf@huntonak.com
   Kim@ConsumerRightsLawGroup.com                              Counsel for Defendant
   Counsel for Plaintiff




                                            Page 3 of 4
Case 8:18-cv-00136-TPB-AEP Document 56 Filed 07/24/19 Page 4 of 4 PageID 1814




                                CERTIFICATE OF SERVICE

          I certify that on July 24, 2019, the foregoing document was electronically files with

   the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day

   on all counsel of record via transmission of Notice of Electronic Filing generated by

   CM/ECF.

                                              By:/s/ Aliza Malouf
                                                 Aliza Malouf




                                           Page 4 of 4
